Decree reversed on the law and facts and a new trial granted, with costs to appellants to abide the event. Memorandum: The verdict of the jury on the question of undue influence was contrary to and against the clear weight of the evidence. The trial court erred in sustaining the objections of counsel for the contestants to questions to the witness Satterlee. The evidence sought to be produced was not as to a personal transaction with the deceased and the objections should not have been sustained. It was also the duty of the court to instruct the jury that any testimony concerning statements made by the deceased concerning Walter Nichols, Deleia Lawson or the proponents were received solely to show his state of mind at the time the statements were made and not to show the truth of such statements. We also think that the court permitted the witness Wineburgh, sworn as an expert by the contestants, to go far beyond the realm of expert testimony. All concur. (The decree denies proponents’ motion to set aside the verdict of a jury as to certain issues, adjudges that execution of the instrument was procured by fraud, deceit and undue influence, and denies probate of the will.) Present — Taylor, P. J., MeCurn, Love, Kimball and Piper, JJ. [See 275 App. Div. 794.]